Citation Nr: 0333865
Decision Date: 12/04/03	Archive Date: 02/11/04

DOCKET NO. 96-27 568A                       DATE  DEC 04 2003


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for degenerative joint and disc disease.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a skin disorder, to include lesions of the hands, chest, back, neck, buttocks, legs, and feet.

4. Entitlement to a disability rating in excess of 10 percent for skin lesions of sarcoidosis of the axilla and groin.

5. Entitlement to an initial increased disability rating for sarcoidosis of the lungs, evaluated as 30 percent disabling from October 7, 1996.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

REMAND

On September 27,2002, the Board of Veterans' Appeals (Board) ordered further development on the issues of entitlement to service connection for degenerative joint and disc disease and entitlement to an initial increased disability rating for sarcoidosis of the lungs, evaluated as 30 percent disabling from October 7, 1996. This was to include an additional search for your service personnel records and a request for additional evidence stemming from your September 12, 2001 pulmonary examination. Development on the remaining issues was deferred pending receipt of the evidence requested in development memorandum. Thereafter, your case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision. See 38 C.F.R. § 19.9(a)(2) (2003).

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American
Veterans v. Secretary a/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DA V"). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellant's waiver.

- 2 


Following the Federal Circuit's decision in DA V, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA). V AOPGCPREC 1-03. Based on this opinion, the Board continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions. In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the veteran's service medical records. If no service records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

2. After completion of the development in paragraph # 1, make the appropriate arrangements to send the claims file to Dr. R. D. Prabhu of the Lung Institute of Nevada, 5701 W. Charleston, # 100, Las Vegas, Nevada, 89102, who performed a VA fee-basis examination of the veteran on September 12, 2001, for

- 3 


the purpose of obtaining a clarification of the physician's examination report. Dr. Prabhu noted at that time that the veteran had "marked impairment of health from pulmonary manifestation of sarcoidosis for which he requires high dose steroids" and that the patient' s (veteran's) "pronounced impairment of body rigor is secondary to multiple complications of steroid therapy for sarcoidosis". Dr. Prabhu also noted, however, that the veteran's pulmonary sarcoidosis "is stable and he does not require steroids... He did not request steroids since 1996. "

Ask Dr. Prabhu to clarify whether, at the time of the September 2001 examination, the veteran had (1) marked impairment of health from pulmonary manifestations of sarcoidosis for which he required high dose steroids and/or (2) pronounced impairment of body rigor secondary to multiple complications of steroid therapy for sarcoidosis.

3. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case (SSOC) that addresses all evidence obtained since the March 2002 SSOC. The appellant and his representative, if any, must be given the opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

- 4 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M2l-l, Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. GARVIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 




427040403     031121    1092216    03-32590 

DOCKET NO. 02-17 163                        DATE NOV 21 2003 i

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to an increased evaluation for a right knee disability, described as patellofemoral dysfunction, currently rated as 10 percent disabling.

2. Entitlement to an increased ( compensable) evaluation for right ear hearing loss.

3. Entitlement to an increased (compensable) evaluation for a scar, residual, left inguinal herniorrhaphy.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2002 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

As an initial matter, the Board notes that a significant change in the law occurred during the pendency of this appeal when, on November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003). See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board also notes that in a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007,7008, -7009, -7010 (Fed. Cir. Sept. 22,2003), the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(I). The court found that the 30-day period provided in § 3.159(b)(I) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely

-2



denied short of the statutory one-year period provided for response. Therefore, when ensuring that the veteran is provided the appropriate notification and assistance, the RO must ensure that it complies with the decision in Paralyzed Veterans of America v. Secretary of Veterans Affairs.

The record reveals that the veteran has stated that he continues to receive treatment from the VA Medical Center (V AMC) in Jackson, Mississippi. The RO has not obtained treatment records from that facility since April 2002. Decisions of the Board must be based on all of the evidence that is known to be available. 38 U.S.C.A. § 5103(A) (West 2002). The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA records. Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994). Therefore, the RO must obtain all available treatment records from the VAMC in Jackson dated from April 2002 to the present.

The Board also finds that additional examinations are required. The veteran was last examined by a VA physician in November 2001. The veteran has asserted that his conditions have worsened since that time. The Board finds that additional VA examinations are required in light of the contentions of the veteran that his conditions have worsened since 2001. The United States Court of Appeals for Veterans Claims (Court) has held that "fulfillment of the statutory duty to assist .n includes the conduct of a thorough and contemporaneous medical examination...so that the evaluation of the claimed disability will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist includes providing the veteran a thorough and contemporaneous medical examination when needed)). Additionally, the Board notes that the regulations relating to skin and scar disabilities have changed since this issue was last addressed by the RO, and that a new examination should take into account the new rating criteria for scars.

Accordingly, the Board finds that the case must be remanded to the RO for the following action:

-3



1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the recent decision in Paralyzed Veterans of America v. Secretary of Veterans Affairs, as well as 38 U.S.C.A. §§ 5102,5103, and 5103A, (West 2002), and any other applicable legal precedent.

2. Request all available treatment records from the
V AMC in Jackson, Mississippi regarding the veteran dated from April 2002 to the present and associate them with the claims folder.

3. Make arrangements with the appropriate V A medical facility for the veteran to be afforded an examination of his right knee. The claims folder should be made available to the examiner for review before examination. The examiner should review reports from the November 2001 VA examination, the March 2002 addendum to the examination report, and the VA treatment records. The examiner should conduct range of motion testing, stability testing, and all other appropriate testing including X-rays if needed. Additionally, the examiner is requested to offer an opinion as to the functional limitation caused by pain in the veteran's right knee, including during flareups. The examiner should describe any anatomical changes or functional loss, including the inability to perform normal working movements with normal strength, speed, coordination, and endurance. The examiner should specify any functional loss due to pain or weakness and document all objective evidence of these symptoms. The examiner is requested to provide an opinion as to the degree of

-4



functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation to a point in time when the symptoms are quiescent. See, 38 C.F.R. §§ 4.40,4.45,4.59 (2002). See also DeLuca v. Brown, 8 Vet.App. 202, at 204206,208 (1995). The examiner should also document, to the extent possible, the frequency and duration of exacerbation of symptoms. A complete rationale for the opinions given should be provided.

4. Make arrangements with the appropriate VA medical facility for the veteran to be afforded an audiometric examination. The examiner should conduct decibel level testing and word recognition testing.

5. Make arrangements with the appropriate VA medical facility for the veteran to be afforded a dermatologic examination to determine the nature and extent of his disability due to a scar, residual, left inguinal herniorrhaphy. The examiner is requested to determine the size of the scar, whether it is deep or superficial, whether there is any limitation of motion associated with the scar, whether the scar is unstable, and whether it is painful on examination.

6. The RO should then readjudicate these claims including reviewing any new evidence obtained. If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided an SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.

- 5


An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. No action is required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

-6



